DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1, 4-8, 11-15 and 18-20 are currently amended. 
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 6/3/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that the “claims recite numerous features extending beyond an abstract concept. For example, as agreed upon during the interview, Applicant has amended the claims to further define that the workflows are accessed from a memory and that the workflow is executed by a user” [Arguments, pages 12-13].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that amended claim 1 recites, in part, “accessing a memory comprising a plurality of workflows”. First, Examiner respectfully observes that the recited memory is not part of any particular machine or computing device (i.e. this could be considered the memory of a human mind, rather than that of a computing device), and thus does not preclude the claim from setting forth the abstract idea of mental processes. Further, Examiner considers the amended limitation which recites, in part, “and Page 2 of 21executing, by the user, the generated workflow” to amount to mere instructions to apply an exception (i.e. “apply it”) (see MPEP 2106.05(f)). As such, Examiner remains unpersuaded. 
	
Second, Applicant argues that “this very particularized claim scope is not an abstract “fundamental economic practice” on par, e.g., with “intermediated settlement,” “hedging, or protecting against risk,” adjust alarm limits for certain operating conditions,” or “the conversion of binary numbers” with which the Supreme Court was concerned in, e.g., Alice, Bilski, Flook, and Benson, respectively… In each of those cases, the claim scope was so broad that it would effectively “cover both known and unknown uses,” effective preempting application anywhere in the art…
Applicant’s claimed invention provides a user-friendly process/system that allows everyone in, for example, facilities management ecosystem (e.g., tradesman, vendors, engineers, building managers, and the like) real-time access to all stages of work and maintenance throughout a building…” [Arguments, pages 13-14].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner observes the recited claims are broad in nature, and do not recite anything relative to a facilities management ecosystem (e.g., tradesman, vendors, engineers, building managers), and thus the claims effectively cover both known and unknown uses. For example, Examiner observes that the broadly claimed workflow elements could apply to manufacturing processes, healthcare pathways, transportation, or numerous other technical fields. 
	Examiner respectfully maintains that the present claims describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating a requested workflow based on comparing information and determining a step is missing is considered to set forth steps for following rules or instructions. As such, Examiner remains unpersuaded.

Third, Applicant argues that “Claim 1 recites accessing a memory for workflow and a user executing a generated workflow… the use of the processor in Claim 1 is not nominal, but is in fact integral to the Claim 1” [Arguments, page 15].
In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated in the argument above.

Fourth, Applicant argues that the “claimed invention provides a user-friendly process/system that allows everyone in, for example, facilities management ecosystem (e.g., tradesman, vendors, engineers, building managers, and the like) real-time access to all stages of work and maintenance throughout a building… Claim 1 adds specific limitations other than what is well- understood, routine and conventional in the field as well as other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment” [Arguments, pages 17-18].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the memory, apparatus and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following example:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following example:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Claim 20 recites, in part, “…generating a report comprising validation that each step in the generated workflow was completed and information of one or more of the following with respect Page 9 of 21to the completion of the generated workflow: repairs, maintenance, installation, inspections, and measurement and reading of various system attributes”. 
The repairs, maintenance, installation and inspections elements are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(f)), like the following MPEP example:
vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
The remaining dependent claims 2-7, 9-14 and 16-19 do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded.

35 USC § 103 Rejections
First, Applicant argues that “while it appears Huang can merge two workflows together, the merging in Huang is done sequentially. That is, a first workflow is merged with a second workflow in Huang such that the entire second workflow is added after the first workflow. In contrast, Applicant’s claimed invention provides generating the requested workflow from at least a portion of the first workflow and the second workflow, the generated workflow comprising the first step from the first workflow, the second step from the second workflow, and the third step from the first workflow. Thus, in Claim 1, steps from the second workflow are included in between steps from the first workflow in the generated workflow” [Arguments, page 19].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Huang, ¶ 102, It may happen that the workflow engine may get to a point where the workflow engine cannot find a next step (e.g., the workflow engine has not been trained with the step to perform certain task). As a response, the workflow engine may present the problem to the analyst stating, “if you show me how to do this step, then I can solve the problem and build a complete sequence.” The system analyst may then provide a task to the workflow engine in order to perform the missing link). Here, Huang discloses a missing step from a first workflow. As further disclosed in Huang in at least paragraphs 42 and 119, additional training sequences (i.e. second workflows) are analyzed and considered in order to recommend the missing step for the first workflow. As such, Examiner remains unpersuaded. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-7), a machine (claims 8-14) and an article of manufacture (claims 15-20). 

Step 2A, Prong 1: Claims 1, 8 and 18 in part, recite the following abstract idea: comparing… identification information… selecting a first workflow… selecting a second workflow… generating the requested workflow.

Dependent claims 2-7, 9-14 and 16-20 recite limitations relative to claims 1, 8 and 18, including, for example: 
wherein the identification information comprises a description of a type of the requested workflow [Claim 2],
wherein the identification information further comprises a list of essential steps in the requested workflow [Claim 3],
wherein the identification information further comprises policies… wherein the polices include…  dependencies for each step… [Claim 4],
wherein the first step, the second step, and the third step are executed in sequential order [Claim 5],
…sending a request to the user for additional information; receiving, from the user, the additional information; and… selecting the second workflow from the plurality of workflows [Claim 6],
further comprising providing the user with one or more recommendations on how to complete the first workflow [Claim 7].
 The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims 2-7, 9-14 and 16-20 also recite abstract ideas.

 These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating a requested workflow based on comparing information and determining a step is missing is considered to set forth steps for following rules or instructions. 
Mental processes. The aforementioned limitations describe concepts performed in the human mind, which includes an observation, evaluation, judgment, or an opinion. Specifically, generating a requested workflow is considered to set forth an evaluation. Examiner observes that the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. 
As such, claims 1, 8 and 15 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 only recite the following additional elements – 
…accessing a memory comprising a plurality of workflows… [Claim 1],
A system comprising: a memory comprising a plurality of workflows; a computing device; and a server comprising one or more processors programmed to perform operations comprising: receiving a request for a workflow from the computing device… and providing the generated workflow to the computing device for display to a user [Claim 8],
One or more computer-readable storage devices having computer-executable instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform the following operations: receiving a request for a workflow… accessing a database comprising a plurality of workflows… [Claim 15].
 The memory, apparatus and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following example:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following example:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Claim 20 recites, in part, “…generating a report comprising validation that each step in the generated workflow was completed and information of one or more of the following with respect Page 9 of 21to the completion of the generated workflow: repairs, maintenance, installation, inspections, and measurement and reading of various system attributes”. 
The repairs, maintenance, installation and inspections elements are merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(f)), like the following MPEP example:
vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

The remaining dependent claims 2-7, 9-14 and 16-19 do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 15 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1, 8 and 15 only recite the following additional elements – 
…accessing a memory comprising a plurality of workflows… [Claim 1],
A system comprising: a memory comprising a plurality of workflows; a computing device; and a server comprising one or more processors programmed to perform operations comprising: receiving a request for a workflow from the computing device… and providing the generated workflow to the computing device for display to a user [Claim 8],
One or more computer-readable storage devices having computer-executable instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform the following operations: receiving a request for a workflow… accessing a database comprising a plurality of workflows… [Claim 15].
These limitations do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). 
By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.

The remaining dependent claims 2-7, 9-14 and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, U.S. Publication No. 2019/0205792 [hereinafter Huang], in view of Wu et al., U.S. Publication No. 2014/0304027 [hereinafter Wu].

Regarding Claim 1, Huang discloses a method comprising: receiving a request for a workflow, the request comprising workflow identification information (Huang, ¶ 101, a request is entered to create a workflow for building a taco restaurant. The constraints may include items such as “build the restaurant,” “taco restaurant.” “in California.” and “with at least 33% Hispanic population in town.”), (Id., ¶ 33, Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description (discloses workflow identification information), tags, strictness, and input/output parameters for the entire workflow);
 based on the received request, accessing a memory comprising a plurality of workflows (Id., ¶ 101, a request is entered to create a workflow for building a taco restaurant. The constraints may include items such as “build the restaurant,” “taco restaurant.” “in California.” and “with at least 33% Hispanic population in town.”), (Id., ¶ 33, Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description (discloses workflow identification information), tags, strictness, and input/output parameters for the entire workflow), (Id., ¶ 72, the method 400 flows to operation 408 where the recommended sequences, created by the workflow engine, are compared to the known sequences created by the sequence generator. In some example embodiments, some testing sequences may also be created manually or retrieved from a known database of existing sequences (discloses accessing a database comprising workflows)), (Id., ¶ 43, a sequence may also be referred to as a workflow in general), (Id., ¶ 159,  the system 2002 includes a user interface 2004, an associative memory 2008, a workflow recommender 1210, a workflow test and evaluation 310, a workflow engine 306, a parser 1202, a workflow builder 1206, and a sequence database 314);
Huang further discloses …determining that a second step between the first step and the third step is missing from the first workflow  (Id., ¶ 102, It may happen that the workflow engine may get to a point where the workflow engine cannot find a next step (discloses determining that a second step is missing from the workflow) (e.g., the workflow engine has not been trained with the step to perform certain task). As a response, the workflow engine may present the problem to the analyst stating, “if you show me how to do this step, then I can solve the problem and build a complete sequence.” The system analyst may then provide a task to the workflow engine in order to perform the missing link);
based on the determining, selecting a second workflow from the plurality of workflows, the second workflow comprising the second step (Id., ¶ 41, a system for creating a workflow is provided. The system includes a sequence generator, a workflow engine, and a workflow recommender. The sequence generator is to generate a plurality of training sequences. The workflow engine parses the training sequences to extract order of steps in each training sequence, contexts for each step, and constraints for each step. The workflow engine is for training a machine-learning algorithm utilizing the training sequences and the extracted order of steps, contexts, and constraints. The machine-learning algorithm is trained to predict a next step given previous steps, current contexts, current constraints, and a desired result. Further, the workflow recommender is to test a subset of the training sequences. The testing for each training sequence comprises operations to input an input sequence and the desired result to the workflow recommender, to utilize the machine-learning algorithm to build an output workflow by iteratively calculating the next step until the desired result is reached, and to compare the output workflow to the corresponding training sequence, the workflow recommender being evaluated based on the comparing for the subset of the training sequences (discloses selecting a second workflow (i.e. training sequence) comprising a contextually related second step);
generating the requested workflow from at least a portion of the first workflow and the second workflow, the generated workflow comprising the first step from the first workflow, the second step from the second workflow, and the third step from the first workflow (Id., ¶ 42, a method is provided for generating workflows, by a computer program, for a desired task. The method includes an operation for training a machine-learning algorithm utilizing a plurality of learning sequences, each learning sequence comprising a learning context, at least one learning step, and a learning result. Further, the method includes an operation for receiving, by the machine-learning algorithm, a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint. The machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps, and selects one of the at least one result sequences. Further, the method includes an operation for causing the selected result sequence to be presented on a display), (Id., ¶ 119, the method 1100 flows to operation 1104, where the training sequences are parsed to extract an order of steps in each training sequence, contexts for each step, and constraints for each step At operation 1106, a machine-learning algorithm is trained utilizing the training sequences and the extracted order of steps, contexts, and constraints. The machine-learning algorithm is trying to predict a next step given previous steps, current contexts, current constraints, and a desired result. In some example embodiments, the machine-learning algorithm includes associative memories, but other embodiments may utilize other machine-learning algorithms (discloses generating a requested workflow comprising a second step from a second workflow (i.e. the training sequence));
providing the generated workflow to a user (Huang, ¶ 42, the machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps, and selects one of the at least one result sequences. Further, the method includes an operation for causing the selected result sequence to be presented on a display);
and Page 2 of 21executing, by the user, the generated workflow (Id., ¶ 43, FIG. 1 is an illustration of an example embodiment of a workflow plan. As used herein, a sequence is an ordered list of tasks, also referred to as steps or components. Some sequences include a result (e.g., 112, 114), also referred to as a goal or an output, that is achieved by executing the sequence (discloses executing the generated workflow). A sequence may also be referred to as a workflow in general, but, as used herein, a workflow may also include a directed graph, such as the example illustrated in FIG. 1), (Id., ¶ 67, in response to the query, generates at least one recommended sequence 316. The workflow recommender 308 is a tool that includes a user interface for analyzing the recommended sequences 316.
While suggested, Huang does not explicitly disclose comparing the identification information from the received request to identification information from the plurality of workflows; based on the comparing, selecting a first workflow from the plurality of workflows from the memory, the first workflow comprising a first step and a third step.
However, Wu discloses comparing the identification information from the received request to identification information from the plurality of workflows (Wu, ¶ 52, if a user attempts to find workflows that are similar to a submitted querying workflow (130 in FIG. 1), a computing device would not need to compare the querying workflow to every workflow in a database, but, instead, can compare the querying workflow to workflow cluster profiles (discloses comparing workflow identification information). Therefore, the number of comparisons can be significantly reduced, allowing for reduced processing time and/or requiring less processing capabilities), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows); 
based on the comparing, selecting a first workflow from the plurality of workflows from the memory, the first workflow comprising a first step and a third step (Wu, ¶ 16, the computing device can generate the workflow similarity graph by performing a pair-wise comparison of each workflow pair in the set and determine that a pair of workflows are similar if the similarity score from the pair-wise comparison meets or exceeds a set threshold. If a pair of workflows are determined to be similar, the workflows can be connected in the workflow similarity graph (e.g. an edge can be drawn between two vertices representing the two workflows) (discloses selecting a workflow based on comparison)), (Id., Figure 2A, Figure depicts workflows comprising first and third steps);

    PNG
    media_image1.png
    301
    390
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow request and presentation elements of Huang to include the workflow comparing elements of Wu in the analogous art of workflow cluster profile generation.
 The motivation for doing so would have been to provide “improved by methods and systems for efficiently searching and comparing workflows” [Wu, ¶ 4; Huang, ¶ 125].

Regarding claim 2, the combination of Huang and Wu discloses the method of claim 1.
Huang further discloses wherein the identification information comprises a description of a type of the requested workflow (Huang, ¶ 33, Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description (discloses description of workflow type), tags, strictness, and input/output parameters for the entire workflow).

Regarding claim 3, the combination of Huang and Wu discloses the method of claim 2.
Huang further discloses wherein the identification information further comprises a list of essential steps in the requested workflow (Huang, ¶ 44, constraints are required preconditions (e.g., contexts, previous steps, etc.) (discloses essential steps) that must be met by the next step, or next steps, in a valid sequence. For example, if a step requires two numbers, a constraint is that the two numbers must be available before the step can be executed).

Regarding claim 4, the combination of Huang and Wu discloses the method of claim 2.
Huang further discloses wherein the identification information further comprises policies based on one or more anchor points and stakeholders associated with the requested workflow or the user, wherein the policies include one or more of the following: dependencies for each step in the requested workflow, guidelines forPage 33 of 39 UTILITY PATENTSB001the requested workflow, a type of user to execute each of the steps in the requested workflow, and parameters for the requested workflow (Huang, ¶ 101, a request is entered to create a workflow for building a taco restaurant. The constraints (discloses dependencies/parameters for each step) may include items such as “build the restaurant,” “taco restaurant.” “in California.” (discloses anchor point) and “with at least 33% Hispanic population in town.”), (Id., ¶ 30-36, The system provides one, some or all of the following features: … 6. Reporting of unsolved sub-problems to users (discloses policies based on stakeholders) for further assistance when the system cannot construct a sequence that meets the required constraints with the given input/output parameters), (Id., ¶ 50, if the trained workflows are produced by the same user, the user's preferences are also observed and learned by the system, and the system is able to produce personalized workflow recommendations (further discloses policies based on stakeholders) for the user, not only based on the constraints and contexts given, but also based on the user's preferences in constructing workflows).

Regarding claim 5, the combination of Huang and Wu discloses the method of claim 1.
Huang further discloses wherein the first step, the second step, and the third step are executed in sequential order  (Id., ¶ 81, the sequence generator 508 operates under the following rules: task labels are numerically encoded (e.g., t<id>:t00001-t05000 as described in more detail below with reference to FIG. 6); the number of steps in sequences is normally distributed (e.g., with an average of 10); no repeating task label is allowed in a sequence: a subset of tasks are valid for a specific step: a predetermined number of task labels (e.g., 5000) are sorted and evenly divided into pools based on the number of steps in a sequence; each step depends on the previous steps and the given contexts; task labels in a valid sequence are in numerically ascending order).

Regarding claim 6, the combination of Huang and Wu discloses the method of claim 1.
Huang further discloses wherein based on the determining that the second step between the first step and the third step is missing from the first workflow: sending a request to the user for additional information to complete the first workflow (Huang, ¶ 99, FIG. 9 is a user interface for the workflow recommender, according to some example embodiments. The user interface 902 provides options to the data analyst for entering inputs and interacting with the workflow engine. In some example embodiments, the user interface 902 includes a plurality of screens, such as "new & interesting," " missing links," (discloses incomplete workflow steps) and "sequence" 904. The user interface 902 shows the sequence 904 option selected), (Id., ¶ 102, It may happen that the workflow engine may get to a point where the workflow engine cannot find a next step (discloses determining that a second step is missing from the workflow) (e.g., the workflow engine has not been trained with the step to perform certain task). As a response, the workflow engine may present the problem to the analyst stating, “if you show me how to do this step, then I can solve the problem and build a complete sequence.” The system analyst may then provide a task to the workflow engine in order to perform the missing link);
receiving, from the user, the additional information (Id., ¶ 125, the workflow recommendations are enhanced by: enriching query context with required inputs or outputs (discloses receiving additional information), operating queries in either the forward or the backward direction, detecting repeated patterns to identify iterators, building workflows by merging multiple sequences, and filling in the property details for workflow components and links); 
and based on receiving the additional information, selecting the second workflow from the plurality of workflows (Id., ¶ 41, a system for creating a workflow is provided. The system includes a sequence generator, a workflow engine, and a workflow recommender. The sequence generator is to generate a plurality of training sequences. The workflow engine parses the training sequences to extract order of steps in each training sequence, contexts for each step, and constraints for each step (discloses additional information for each additional workflow). The workflow engine is for training a machine-learning algorithm utilizing the training sequences and the extracted order of steps, contexts, and constraints. The machine-learning algorithm is trained to predict a next step given previous steps, current contexts, current constraints, and a desired result. Further, the workflow recommender is to test a subset of the training sequences. The testing for each training sequence comprises operations to input an input sequence and the desired result to the workflow recommender, to utilize the machine-learning algorithm to build an output workflow by iteratively calculating the next step until the desired result is reached, and to compare the output workflow to the corresponding training sequence, the workflow recommender being evaluated based on the comparing for the subset of the training sequences (discloses selecting a second workflow)).

Regarding claim 7, the combination of Huang and Wu discloses the method of claim 6.
Huang further discloses …further comprising providing the user with one or more recommendations on how to complete the first workflow (Huang, ¶ 96, In some example embodiments, recommending a valid sequence with a large number of steps (e.g., twenty or more) requires that each individual step meets a high-likelihood threshold (e.g., greater than 0.933 for an average ten-step sequence) in order to achieve a likelihood greater than 50% for creating a valid sequence. In other words, one bad step can easily spoil the whole sequence because the score for the sequence is based on the factorization of the scores for each of the steps in the sequence), (Id., Fig 16. Figure depicts the recommendation of missing workflow components (i.e. steps)). 

    PNG
    media_image2.png
    417
    632
    media_image2.png
    Greyscale


Regarding Claim 8, Huang discloses a system comprising: a memory comprising a plurality of workflows (Huang, ¶ 170, the storage device 2216 may include a machine readable medium 2222 on which is stored one or more sets of data structures or instructions 2224 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein. The instructions 2224 may also reside, completely or at least partially, within the main memory 2204, within static memory 2206, or within the hardware processor 2202 during execution thereof by the machine 2200. In an example, one or any combination of the hardware processor 2202, the main memory 2204, the static memory 2206, or the storage device 2216 may constitute machine-readable media); a computing device (Id., ¶ 169, Machine (e.g., computer system) 2200 may include a hardware processor 2202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2204 and a static memory 2206, some or all of which may communicate with each other via an interlink (e.g., bus) 2208); 
and a server comprising one or more processors programmed to perform operations comprising: receiving a request for a workflow from a user, the request comprising workflow identification information (Huang, ¶ 167, In a networked deployment, the machine 2200 may operate in the capacity of a server machine, a client machine, or both in server-client network environments. In an example, the machine 2200 may act as a peer machine in peer-to-peer (P2P) (or other distributed) network environment), (Id., ¶ 101, a request is entered to create a workflow for building a taco restaurant. The constraints may include items such as “build the restaurant,” “taco restaurant.” “in California.” and “with at least 33% Hispanic population in town.”), (Id., ¶ 33, Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description (discloses workflow identification information), tags, strictness, and input/output parameters for the entire workflow), (Id., ¶ 72, the method 400 flows to operation 408 where the recommended sequences, created by the workflow engine, are compared to the known sequences created by the sequence generator. In some example embodiments, some testing sequences may also be created manually or retrieved from a known database of existing sequences), (Id., ¶ 43, a sequence may also be referred to as a workflow in general);
Huang further discloses …determining that a second step between the first step and the third step is missing from the first workflow  (Id., ¶ 102, It may happen that the workflow engine may get to a point where the workflow engine cannot find a next step (discloses determining that a second step is missing from the workflow) (e.g., the workflow engine has not been trained with the step to perform certain task). As a response, the workflow engine may present the problem to the analyst stating, “if you show me how to do this step, then I can solve the problem and build a complete sequence.” The system analyst may then provide a task to the workflow engine in order to perform the missing link);
based on the determining, selecting a second workflow from the plurality of workflows, the second workflow comprising the second step (Id., ¶ 41, a system for creating a workflow is provided. The system includes a sequence generator, a workflow engine, and a workflow recommender. The sequence generator is to generate a plurality of training sequences. The workflow engine parses the training sequences to extract order of steps in each training sequence, contexts for each step, and constraints for each step. The workflow engine is for training a machine-learning algorithm utilizing the training sequences and the extracted order of steps, contexts, and constraints. The machine-learning algorithm is trained to predict a next step given previous steps, current contexts, current constraints, and a desired result. Further, the workflow recommender is to test a subset of the training sequences. The testing for each training sequence comprises operations to input an input sequence and the desired result to the workflow recommender, to utilize the machine-learning algorithm to build an output workflow by iteratively calculating the next step until the desired result is reached, and to compare the output workflow to the corresponding training sequence, the workflow recommender being evaluated based on the comparing for the subset of the training sequences (discloses selecting a second workflow (i.e. training sequence) comprising a contextually related second step);
generating the requested workflow from at least a portion of the first workflow and the second workflow, the generated workflow comprising the first step from the first workflow, the second step from the second workflow, and the third step from the first workflow (Id., ¶ 42, a method is provided for generating workflows, by a computer program, for a desired task. The method includes an operation for training a machine-learning algorithm utilizing a plurality of learning sequences, each learning sequence comprising a learning context, at least one learning step, and a learning result. Further, the method includes an operation for receiving, by the machine-learning algorithm, a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint. The machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps, and selects one of the at least one result sequences. Further, the method includes an operation for causing the selected result sequence to be presented on a display), (Id., ¶ 119, the method 1100 flows to operation 1104, where the training sequences are parsed to extract an order of steps in each training sequence, contexts for each step, and constraints for each step At operation 1106, a machine-learning algorithm is trained utilizing the training sequences and the extracted order of steps, contexts, and constraints. The machine-learning algorithm is trying to predict a next step given previous steps, current contexts, current constraints, and a desired result. In some example embodiments, the machine-learning algorithm includes associative memories, but other embodiments may utilize other machine-learning algorithms (discloses generating a requested workflow comprising a second step from a second workflow (i.e. the training sequence));
providing the generated workflow to a user (Huang, ¶ 42, the machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps, and selects one of the at least one result sequences. Further, the method includes an operation for causing the selected result sequence to be presented on a display);
and Page 2 of 21executing, by the user, the generated workflow (Id., ¶ 43, FIG. 1 is an illustration of an example embodiment of a workflow plan. As used herein, a sequence is an ordered list of tasks, also referred to as steps or components. Some sequences include a result (e.g., 112, 114), also referred to as a goal or an output, that is achieved by executing the sequence (discloses executing the generated workflow). A sequence may also be referred to as a workflow in general, but, as used herein, a workflow may also include a directed graph, such as the example illustrated in FIG. 1), (Id., ¶ 67, in response to the query, generates at least one recommended sequence 316. The workflow recommender 308 is a tool that includes a user interface for analyzing the recommended sequences 316.
While suggested, Huang does not explicitly disclose comparing the identification information from the received request to identification information from the plurality of workflows; based on the comparing, selecting a first workflow from the plurality of workflows from the memory, the first workflow comprising a first step and a third step.
However, Wu discloses comparing the identification information from the received request to identification information from the plurality of workflows (Wu, ¶ 52, if a user attempts to find workflows that are similar to a submitted querying workflow (130 in FIG. 1), a computing device would not need to compare the querying workflow to every workflow in a database, but, instead, can compare the querying workflow to workflow cluster profiles (discloses comparing workflow identification information). Therefore, the number of comparisons can be significantly reduced, allowing for reduced processing time and/or requiring less processing capabilities), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows); 
based on the comparing, selecting a first workflow from the plurality of workflows from the memory, the first workflow comprising a first step and a third step (Wu, ¶ 16, the computing device can generate the workflow similarity graph by performing a pair-wise comparison of each workflow pair in the set and determine that a pair of workflows are similar if the similarity score from the pair-wise comparison meets or exceeds a set threshold. If a pair of workflows are determined to be similar, the workflows can be connected in the workflow similarity graph (e.g. an edge can be drawn between two vertices representing the two workflows) (discloses selecting a workflow based on comparison)), (Id., Figure 2A, Figure depicts workflows comprising first and third steps);

    PNG
    media_image1.png
    301
    390
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow request and presentation elements of Huang to include the workflow comparing elements of Wu in the analogous art of workflow cluster profile generation for the same reasons as stated for claim 1.

Regarding claims 9-11, these claims recite limitations similar to those in claims 2-4, respectively, and are rejected for the same reasons as stated above.

Regarding claim 12, the combination of Huang and Wu discloses the system of claim 8.
Huang further discloses …wherein executing, by the user, the generated workflow comprises: providing the user with instructions to complete the first step; upon receiving confirmation that the first step is completed, updating the generated workflow and providing the user instruction to complete the second step; and upon receiving confirmation that the second step is completed, updating the generated workflow and providing the user with instructions to complete the third step (Huang, ¶ 49, Constructing a complex workflow, with of a large number of tasks meeting multiple constraints simultaneously, may be a time consuming task for an analyst, especially if there are hundreds or thousands tasks available. Graphic planning tools have been built to assist the analyst, but these tools often require user inputs to select tasks, making the workflow creation process tedious and long. The tools presented create and recommend workflows automatically, and may be used in conjunction with user input to complement the generation process with human input when the tools do not have the right tasks defined to complete a certain workflow), (Id., ¶ 154, the user is given control to decide if a sequence is merged or not. For example, the user may decide that the user does not like component E 1808 (discloses user confirmation), so sequence E->D->G is not added to the workflow 1800), (Id., ¶ 82, a cursor moves within a sequence one step at a time, defining the current step and a window around the current step and determining how many steps before and after the current step are to be observed along with the contexts (discloses updating the workflow with instructions for completing the next step). The system generates the attributes by imposing the window scheme moving step-by-step to encode relative position of neighboring steps to the current attribute).

Regarding claim 13, the combination of Huang and Wu discloses the system of claim 8.
Huang further discloses …wherein the generated workflow identifies one or more additional steps that are needed to complete the generated workflow, and wherein the method further comprises: sending a request to the user for additional information to complete the one or more steps that are incomplete (Huang, ¶ 99, FIG. 9 is a user interface for the workflow recommender, according to some example embodiments. The user interface 902 provides options to the data analyst for entering inputs and interacting with the workflow engine. In some example embodiments, the user interface 902 includes a plurality of screens, such as "new & interesting,” " missing links,” (discloses incomplete workflow steps) and "sequence" 904. The user interface 902 shows the sequence 904 option selected), (Id., ¶ 102, It may happen that the workflow engine may get to a point where the workflow engine cannot find a next step (e.g., the workflow engine has not been trained with the step to perform certain task). As a response, the workflow engine may present the problem to the analyst stating, "if you show me how to do this step, then I can solve the problem and build a complete sequence.” (discloses request for additional information)); 
receiving, from the user, the additional information (Id., ¶ 125, the workflow recommendations are enhanced by: enriching query context with required inputs or outputs (discloses receiving additional information), operating queries in either the forward or the backward direction, detecting repeated patterns to identify iterators, building workflows by merging multiple sequences, and filling in the property details for workflow components and links); 
and providing, based on the additional information, a revised generated workflow that includes the one or more steps as completed (Id., ¶ 125, the workflow recommendations are enhanced by: enriching query context with required inputs or outputs, operating queries in either the forward or the backward direction, detecting repeated patterns to identify iterators, building workflows by merging multiple sequences, and filling in the property details for workflow components and links (discloses providing revised workflow)).

Regarding claim 14, the combination of Huang and Wu discloses the system of claim 13.
Huang further discloses …further comprising providing the user with one or more recommendations on how to complete the generated workflow (Huang, ¶ 96, In some example embodiments, recommending a valid sequence with a large number of steps (e.g., twenty or more) requires that each individual step meets a high-likelihood threshold (e.g., greater than 0.933 for an average ten-step sequence) in order to achieve a likelihood greater than 50% for creating a valid sequence. In other words, one bad step can easily spoil the whole sequence because the score for the sequence is based on the factorization of the scores for each of the steps in the sequence), (Id., Fig 16. Figure depicts the recommendation of missing workflow components (i.e. steps)). 

Regarding Claim 15, Huang discloses one or more computer-readable storage devices having computer-executable instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform the following operations: receiving a request for a workflow, the request comprising workflow identification information (Huang, ¶ 170, the storage device 2216 may include a machine readable medium 2222 on which is stored one or more sets of data structures or instructions 2224 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein. The instructions 2224 may also reside, completely or at least partially, within the main memory 2204, within static memory 2206, or within the hardware processor 2202 during execution thereof by the machine 2200. In an example, one or any combination of the hardware processor 2202, the main memory 2204, the static memory 2206, or the storage device 2216 may constitute machine-readable media), (Id., ¶ 101, a request is entered to create a workflow for building a taco restaurant. The constraints may include items such as “build the restaurant,” “taco restaurant.” “in California.” and “with at least 33% Hispanic population in town.”), (Id., ¶ 33, Automatic construction of workflows along with details meeting the given constraints by giving contexts of the task, such as description (discloses workflow identification information), tags, strictness, and input/output parameters for the entire workflow);
 based on the received request, accessing a memory comprising a plurality of workflows, (Id., ¶ 72, the method 400 flows to operation 408 where the recommended sequences, created by the workflow engine, are compared to the known sequences created by the sequence generator. In some example embodiments, some testing sequences may also be created manually or retrieved from a known database of existing sequences (discloses accessing a database comprising workflows)), (Id., ¶ 43, a sequence may also be referred to as a workflow in general), (Id., ¶ 159,  the system 2002 includes a user interface 2004, an associative memory 2008, a workflow recommender 1210, a workflow test and evaluation 310, a workflow engine 306, a parser 1202, a workflow builder 1206, and a sequence database 314);
Huang further discloses …determining that a second step between the first step and the third step is missing from the first workflow  (Id., ¶ 102, It may happen that the workflow engine may get to a point where the workflow engine cannot find a next step (discloses determining that a second step is missing from the workflow) (e.g., the workflow engine has not been trained with the step to perform certain task). As a response, the workflow engine may present the problem to the analyst stating, “if you show me how to do this step, then I can solve the problem and build a complete sequence.” The system analyst may then provide a task to the workflow engine in order to perform the missing link);
based on the determining, selecting a second workflow from the plurality of workflows, the second workflow comprising the second step (Id., ¶ 41, a system for creating a workflow is provided. The system includes a sequence generator, a workflow engine, and a workflow recommender. The sequence generator is to generate a plurality of training sequences. The workflow engine parses the training sequences to extract order of steps in each training sequence, contexts for each step, and constraints for each step. The workflow engine is for training a machine-learning algorithm utilizing the training sequences and the extracted order of steps, contexts, and constraints. The machine-learning algorithm is trained to predict a next step given previous steps, current contexts, current constraints, and a desired result. Further, the workflow recommender is to test a subset of the training sequences. The testing for each training sequence comprises operations to input an input sequence and the desired result to the workflow recommender, to utilize the machine-learning algorithm to build an output workflow by iteratively calculating the next step until the desired result is reached, and to compare the output workflow to the corresponding training sequence, the workflow recommender being evaluated based on the comparing for the subset of the training sequences (discloses selecting a second workflow (i.e. training sequence) comprising a contextually related second step);
generating the requested workflow from at least a portion of the first workflow and the second workflow, the generated workflow comprising the first step from the first workflow, the second step from the second workflow, and the third step from the first workflow (Id., ¶ 42, a method is provided for generating workflows, by a computer program, for a desired task. The method includes an operation for training a machine-learning algorithm utilizing a plurality of learning sequences, each learning sequence comprising a learning context, at least one learning step, and a learning result. Further, the method includes an operation for receiving, by the machine-learning algorithm, a workflow definition that includes at least one input context and a desired result, the input context including at least one input constraint. The machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps, and selects one of the at least one result sequences. Further, the method includes an operation for causing the selected result sequence to be presented on a display), (Id., ¶ 119, the method 1100 flows to operation 1104, where the training sequences are parsed to extract an order of steps in each training sequence, contexts for each step, and constraints for each step At operation 1106, a machine-learning algorithm is trained utilizing the training sequences and the extracted order of steps, contexts, and constraints. The machine-learning algorithm is trying to predict a next step given previous steps, current contexts, current constraints, and a desired result. In some example embodiments, the machine-learning algorithm includes associative memories, but other embodiments may utilize other machine-learning algorithms (discloses generating a requested workflow comprising a second step from a second workflow (i.e. the training sequence));
providing the generated workflow to a user (Huang, ¶ 42, the machine-learning algorithm generates at least one result sequence that implements the workflow definition, each result sequence including a plurality of steps, and selects one of the at least one result sequences. Further, the method includes an operation for causing the selected result sequence to be presented on a display);
receiving confirmation that the first step in the generated workflow is executed by the user (Id., ¶ 49, Constructing a complex workflow, with of a large number of tasks meeting multiple constraints simultaneously, may be a time consuming task for an analyst, especially if there are hundreds or thousands tasks available. Graphic planning tools have been built to assist the analyst, but these tools often require user inputs to select tasks, making the workflow creation process tedious and long. The tools presented create and recommend workflows automatically, and may be used in conjunction with user input to complement the generation process with human input when the tools do not have the right tasks defined to complete a certain workflow), (Id., ¶ 82, a cursor moves within a sequence one step at a time, defining the current step and a window around the current step and determining how many steps before and after the current step are to be observed along with the contexts (discloses updating the workflow with instructions for completing the next step). The system generates the attributes by imposing the window scheme moving step-by-step to encode relative position of neighboring steps to the current attribute).
and based on the confirmation, providing an updated workflow to the user (Id., ¶ 154, the user is given control to decide if a sequence is merged or not. For example, the user may decide that the user does not like component E 1808 (discloses updating workflow based on a user confirmation), so sequence E->D->G is not added to the workflow 1800).
While suggested, Huang does not explicitly disclose comparing the identification information from the received request to identification information from the plurality of workflows; based on the comparing, selecting a first workflow from the plurality of workflows from the memory, the first workflow comprising a first step and a third step.
However, Wu discloses comparing the identification information from the received request to identification information from the plurality of workflows (Wu, ¶ 52, if a user attempts to find workflows that are similar to a submitted querying workflow (130 in FIG. 1), a computing device would not need to compare the querying workflow to every workflow in a database, but, instead, can compare the querying workflow to workflow cluster profiles (discloses comparing workflow identification information). Therefore, the number of comparisons can be significantly reduced, allowing for reduced processing time and/or requiring less processing capabilities), (Id., ¶ 28, the workflow cluster profiles can be treated as complete workflows); 
based on the comparing, selecting a first workflow from the plurality of workflows from the memory, the first workflow comprising a first step and a third step (Wu, ¶ 16, the computing device can generate the workflow similarity graph by performing a pair-wise comparison of each workflow pair in the set and determine that a pair of workflows are similar if the similarity score from the pair-wise comparison meets or exceeds a set threshold. If a pair of workflows are determined to be similar, the workflows can be connected in the workflow similarity graph (e.g. an edge can be drawn between two vertices representing the two workflows) (discloses selecting a workflow based on comparison)), (Id., Figure 2A, Figure depicts workflows comprising first and third steps);

    PNG
    media_image1.png
    301
    390
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow request and presentation elements of Huang to include the workflow comparing elements of Wu in the analogous art of workflow cluster profile generation for the same reasons as stated for claim 1.
	
Regarding claims 16-18, these claims recite limitations similar to those in claims 2-4, respectively, and are rejected for the same reasons as stated above.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wu and in further view of Arai et al., U.S. Publication No. 202/0046072 [hereinafter Arai].

Regarding claim 19, the combination of Huang and Wu discloses the one or more computer-readable storage devices of Claim 15.
While suggested, the combination of Huang and Wu does not explicitly disclose … wherein the updated workflow comprises: an indication that the first step has been completed, and instructions for the user to execute the second step
However, Arai discloses …wherein the updated workflow comprises: an indication that the first step has been completed, and instructions for the user to execute the second step (Arai, ¶ 117, this embodiment enables each system user to select the next system user to whom data is transferred each time a work processing is completed. Specifically, when a command indicative of selecting a processing is inputted from the computer terminal (discloses indication that the first step has been completed), the selection part 227 sets a screen of computer terminal to a selection screen (discloses instructions for user to execute the second step) such that the system user can designate the next system user receiving data from a plurality of selection items displayed on the selection screen. When the next system user to whom data is transferred is designated, the selection part 227 transmits such information to the section management part 225b. Then, when receiving such information, the section management part 225b sends data to the designated system user, and data transferred after the next system user will be sent in accordance with the sub-workflow).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow request and presentation elements of Huang and the workflow comparing elements of Wu to include the step completion indicator and instructions of Arai in the analogous art of workflow systems.
The motivation for doing so would have been to improve workflows such that “it becomes possible to reliably transmit a document, and also a transmission efficiency can be improved” [Arai, ¶ 311; Wu, ¶ 4; Huang, ¶ 125].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wu and in further view of Lowson et al., U.S. Publication No. 2007/0203778 [hereinafter Lowson]. 

Regarding claim 20, the combination of Huang and Wu discloses the one or more computer-readable storage devices of Claim 15.
While suggested, the combination of Huang and Wu does not explicitly disclose …upon completion of the generated workflow, generating a report comprising validation that each step in the generated workflow was completed and information of one or more of the following with respect Page 9 of 21to the completion of the generated workflow: repairs, maintenance, installation, inspections, and measurement and reading of various system attributes.
	However, Lowson discloses …upon completion of the generated workflow, generating a report comprising validation that each step in the generated workflow was completed and information of one or more of the following with respect Page 9 of 21to the completion of the generated workflow: repairs, maintenance, installation, inspections, and measurement and reading of various system attributes (Lowson, ¶ 39, Workflow module 407, using timestamps, tracks the time to complete work, e.g., resolved exceptions. The time to complete work may then be used as an input for productivity calculations. Workflow module 407 may also track cycle time of work. The clock starts when WMA 211 receives an exception and stops when the exception is resolved. Workflow module 407 may also have the ability to report productivity at various levels such as by date, individual, department, and/or business function. Productivity may be defined as the rate at which a user is performing work compared to the rate at which they are expected to complete work. Productivity levels may include date, individual, department, and business function and these levels may be combined in one report or provided in separate reports (discloses generating a report validating completed work with measurement information of various system attributes). For example, one report might include productivity by individual for a specific date range. Another report might include productivity by client. Workflow module 407 may also report utilization/adherence at various levels such as by date, individual, department, client, and business function. Utilization/adherence refers to the scheduled time in day for a user compared to time in the day accounted for by that user. Various levels may include by date, individual, department, client, and business function).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow request and presentation elements of Huang and the workflow comparing elements of Wu to include the reporting elements of Lowson in the analogous art of workflow management. 
The motivation for doing so would have been to improve management and tracking of workflows by providing “a workflow management system that coordinates exceptions from multiple CIS applications, thereby allowing company personnel to manage and handle exceptions on a more efficient basis” [Lowson, ¶ 3; Wu, ¶ 4; Huang, ¶ 125].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hane, U.S. Publication No. 2017/0003923, discloses a workflow creation support device, system, and method.
Vaishnav et al., U.S. Publication No. 2019/0005256, discloses creating workflow instances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624